Order entered October      9' , 2012




                                              In The
                                      Court of appeaffi
                            jfiftb 1113ititritt of Mexas5 at Malin
                                       No. 05-12-00865-CV

                                    KESHA BELL, Appellant

                                                V.

                             JAMES B. NUTTER & CO., Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-02586-C

                                            ORDER
          Appellant's brief was due on September 18, 2012, but has not been filed. On September

25, 2012, appellee filed a motion to dismiss for mootness and want of prosecution. The Court

ORDERS appellant to file her brief or otherwise respond to the motion to dismiss within ten

days of the date of this order. If she does not do so, this case may be dismissed without further

notice.